     Case 8:17-cr-00170-EAK-AAS Document 114-1 Filed 05/28/19 Page 1 of 8 PageID 185



                                     UNITED STATES DISTRICT COURT
                                        Middle District of Florida
                                           Office of the Clerk
                                         United States Courthouse
                                          Tampa, Florida 33602

Elizabeth M. Warren
Clerk

                                   NOTICE TO COUNSEL
                   INSTRUCTIONS REGARDING THE PRE-MARKING OF EXHIBITS

              Local rule 3.07 requires each party to obtain from the Clerk, in advance of trial, tabs or
      labels for pre-marking and identification of each exhibit proposed to be offered in evidence, or
      otherwise tendered to any witness during trial. To assist you in this regard, copies of Court-
      approved Exhibit Lists and Exhibit Tags are attached for your use. The case number and style
      should be appropriately inserted on these forms which may then be reproduced on your office
      copier in such quantities as required.

             Prior to pre-marking exhibits, counsel should select the appropriate "party specific" tag
      from the attachments. These tags are designed to assist counsel and the Court in controlling and
      managing exhibits throughout the trial.

              Counsel should consecutively number each exhibit tag and staple the exhibit tag to the
      upper right corner of each exhibit. Thereafter, counsel should prepare the Exhibit List and
      provide a description of each consecutively numbered exhibit, and sub-exhibit, sufficient to
      identify it throughout trial.

              Composite exhibits should be identified by using the main exhibit's sequential number
      and an alphabetical suffix to identify the composite portions of the exhibit: e.g., if the main
      exhibit is number 20 and there are two sub-parts to the exhibit, then the main exhibit should be
      numbered 20/A, the first sub-part numbered 20/B, and final sub-part numbered 20/C.

      SPECIAL REQUIREMENT FOR ALL CASES: If counsel/pro se parties utilize binders for
      originals and copies of trial exhibits, the binders must not exceed two inches in thickness and
      must have solid, stable backbones. One courtesy copy of exhibits to be provided to Courtroom
      Deputy Clerk on the first day of trial.

      Effective December 1, 2016, pursuant to 11th Cir. R. 11-3; FRAP 11, IOP 3, the District Court Clerk
      must: (1) include in the electronic record on appeal electronic versions of all documentary exhibits
      admitted into evidence at trial or any evidentiary hearing; and (2) ensure that no such exhibits are
      returned to the parties before electronic versions have been entered into the electronic record on
      appeal. Accordingly, the Parties shall provide to the Courtroom Deputy Clerk, at the
      conclusion of trial, a CD with electronic copies in pdf format of all exhibits admitted into
      evidence. Each exhibit should not exceed 10 MB in size.
Case 8:17-cr-00170-EAK-AAS Document 114-1 Filed 05/28/19 Page 2 of 8 PageID 186




 If an exhibit is physical evidence (e.g., drugs, ammunition, firearm), counsel shall provide a
 photographic substitution of the exhibit. If an exhibit contains sensitive information (i.e., child
 pornographic images), counsel should either (a) provide a redacted 1 version of the exhibit, or (b)
 insert a placeholder exhibit that states, "Exhibit [Number] contains sensitive images."

        Local Rule 3.07(b) requires counsel to furnish copies of their Exhibit List to all other
 counsel at the commencement of trial.

        NOTE: These instructions are purposely general in nature and are intended to
 supplement the Local Rules and any other instructions issued by the trial judge. Accordingly,
 counsel shall be responsible for ensuring that any additional requirements established by the trial
 judge are also met.


                                                        ELIZABETH M. WARREN, CLERK

 Attachments




        1
            An unredacted version can be provided to the court and filed under seal at the party’s
 request.
     Case 8:17-cr-00170-EAK-AAS Document 114-1 Filed 05/28/19 Page 3 of 8 PageID 187




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION




               Plaintiff(s),
               Government
                                                           Case No:
v.


               Defendant(s),


                                     TRIAL EXHIBIT LIST
     Exhibit           Date         Date
      No.            Identified   Admitted       Witness                     Description




Case Number:                                                          Page          of     Pages
Case 8:17-cr-00170-EAK-AAS Document 114-1 Filed 05/28/19 Page 4 of 8 PageID 188
            EXHIBIT LIST -- CONTINUATION SHEET
Exhibit      Date         Date
 No.       Identified   Admitted       Witness                    Description
        Case 8:17-cr-00170-EAK-AAS Document 114-1 Filed 05/28/19 Page 5 of 8 PageID 189
         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida
  GOVERNMENT'S EXHIBIT                GOVERNMENT'S EXHIBIT               GOVERNMENT'S EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:




         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida
  GOVERNMENT'S EXHIBIT                GOVERNMENT'S EXHIBIT               GOVERNMENT'S EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:




         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida
  GOVERNMENT'S EXHIBIT                GOVERNMENT'S EXHIBIT               GOVERNMENT'S EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:
        Case 8:17-cr-00170-EAK-AAS Document 114-1 Filed 05/28/19 Page 6 of 8 PageID 190
         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida

    PLAINTIFF'S EXHIBIT                 PLAINTIFF'S EXHIBIT                 PLAINTIFF'S EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:




         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida

    PLAINTIFF'S EXHIBIT                 PLAINTIFF'S EXHIBIT                 PLAINTIFF'S EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:




         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida

    PLAINTIFF'S EXHIBIT                 PLAINTIFF'S EXHIBIT                 PLAINTIFF'S EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:
        Case 8:17-cr-00170-EAK-AAS Document 114-1 Filed 05/28/19 Page 7 of 8 PageID 191
         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida

   DEFENDANT’S EXHIBIT                 DEFENDANT’S EXHIBIT                 DEFENDANT’S EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:




         U.S. District Court                      U.S. District Court           U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida

   DEFENDANT’S EXHIBIT                 DEFENDANT’S EXHIBIT                 DEFENDANT’S EXHIBIT
                                    Exhibit Number:                     Exhibit Number:
Exhibit Number:
                                    Case Number:                        Case Number:
Case Number:


                                                       v.                                  v.
                   v.

                                    Date Identified:                    Date Identified:
Date Identified:

                                    Date Admitted:                      Date Admitted:
Date Admitted:




         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida
   DEFENDANT'S EXHIBIT                 DEFENDANT'S EXHIBIT                 DEFENDANT'S EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:
        Case 8:17-cr-00170-EAK-AAS Document 114-1 Filed 05/28/19 Page 8 of 8 PageID 192
         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida

         JOINT EXHIBIT                       JOINT EXHIBIT                       JOINT EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:
Case Number:
                                    Case Number:                        Case Number:
                   v.
Date Identified:
Date Admitted:
                                                       v.                                  v.


                                    Date Identified:                    Date Identified:


                                    Date Admitted:                      Date Admitted:




         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida
         JOINT EXHIBIT                       JOINT EXHIBIT                       JOINT EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:




         U.S. District Court                 U.S. District Court                U.S. District Court
       Middle District of Florida          Middle District of Florida         Middle District of Florida
         JOINT EXHIBIT                       JOINT EXHIBIT                       JOINT EXHIBIT
Exhibit Number:                     Exhibit Number:                     Exhibit Number:


Case Number:                        Case Number:                        Case Number:




                   v.                                  v.                                  v.


Date Identified:                    Date Identified:                    Date Identified:


Date Admitted:                      Date Admitted:                      Date Admitted:
